Citation Nr: 1520162	
Decision Date: 05/12/15    Archive Date: 05/26/15

DOCKET NO.  09-15 358A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for low back pain with spondylolisthesis at L4-5.  

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Espinoza, Associate Counsel



INTRODUCTION

The Veteran had active service from August 1974 to September 1976. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

A January 2013 rating decision granted entitlement to non service-connected pension effective from February 15, 2011.  However, a claim by a veteran for compensation may be considered to be a claim for pension; and a claim by a veteran for pension may be considered to be a claim for compensation.  38 C.F.R. § 3.151(a) (2014).  The greater benefit will be awarded, unless the veteran specifically elects the lesser benefit.  Id.   Disability compensation at the 100 percent rate is greater than the rate payable for nonservice-connection pension, thus the grant of entitlement to non service-connected pension does not abrogate the appeal for entitlement to a TDIU.  

Moreover, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a TDIU claim is part of a claim for a higher rating when such claim is raised by the record or asserted by the Veteran.  The Court further held that when evidence of unemployability is submitted during the pendency of a claim for an increased evaluation, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id. In a statement received by VA in November 2007, the Veteran requested an increased rating for his service-connected back disability and asserted that his service-connected back disability rendered him unemployable.  In June 2008, the Veteran filed a formal claim for entitlement to a TDIU, which was denied in a January 2009 rating decision and the Veteran filed a May 2009 notice of disagreement.  The RO issued a November 2009 statement of the case; however, the Veteran did not timely perfect an appeal thereafter.  However, in a November 2011 statement the Veteran again raised entitlement to a TDIU, as he specifically he stated he was not working because of his back condition.  Thus, the Board concludes that the Court's holding in Rice is applicable, and thus, the Veteran's TDIU claim is properly before the Board, and the issue has been listed on the title page.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board finds the Veteran should be afforded another VA examination with respect to the claim for an increased evaluation for low back pain with spondylolisthesis at L4-5, as the most recent October 2012 VA examination report is inadequate.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Specifically, while the October 2012 VA examiner indicated the existence of flare-ups, the VA examiner did not address any additional limitation of motion during flare-ups, a necessary part of the examination to be addressed by the examiner.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2014); DeLuca v. Brown, 8 Vet. App. 202 (1995).  Additionally, as alluded to above, the last VA examination pertinent to this claim was conducted several years ago, and the Veteran is entitled to a contemporaneous examination.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  Thus, a remand for another VA examination addressing the Veteran's low back pain with spondylolisthesis at L4-5 is warranted.

As noted in the Introduction, the issue of entitlement to a TDIU is raised by the record, in part, based on the Veteran's back disability.  Thus, the issue of entitlement to TDIU is intertwined with the increased rating claim for the service-connected low back pain with spondylolisthesis at L4-5, as such could affect whether the Veteran meets the schedular criteria for a TDIU, and a remand is warranted for the TDIU claim.  Harris v. Derwinski, 1 Vet. App. 180 (1991).

Finally, in a June 2012, Report of General Information, the Veteran reported current back treatment from the Livermore Division of the VA Palo Alto Health Care System and from the Stockton Community Based Outpatient Clinic (CBOC), also part of the VA Palo Alto Health Care System.  Additionally, a September 2012 statement of the case and January 2013 rating decision reflect review of treatment records from the VA Palo Alto Health Care System, most recently dated in September 2012.  The record reflects VA treatment records are associated with the claims file, from the VA Palo Alto Health Care System, most recently dated in June 2009, aside from a May 2011 problem list associated with the record in Virtual VA.  Thus, on remand, updated VA treatment records from the VA Palo Alto Health Care System, to include the Livermore Division, the Stockton CBOC, as well as all associated outpatient clinics, since June 2009, should be obtained and associated with the claims file.  See 38 U.S.C.A. § 5103A(c) (West 2014); 38 C.F.R. § 3.159(c)(2) (2014).  See also Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (holding that documents which are generated by VA agents or employees are in constructive possession of VA, and as such, should be obtained and included in the record).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain the Veteran's updated VA treatment records from the VA Palo Alto Health Care System, to include the Livermore Division, the Stockton CBOC, as well as all associated outpatient clinics, since June 2009, and associate these records with the claims folder.  All attempts to obtain these records must be documented in the claims file.  The Veteran and his representative must be notified of any inability to obtain the requested documents.

2.  Thereafter, schedule the Veteran for VA examination to determine the current severity of his service-connected low back pain with spondylolisthesis at L4-5.  The entire claim file should be made available for review in conjunction with the examination.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies, must be accomplished. 

The examiner must provide a complete rationale for any opinion expressed.

3.  The Veteran must be notified that it is his responsibility to report for the examination and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2014). 

4.  Finally, readjudicate the issues on appeal to include entitlement to a TDIU.  If any benefit sought is not granted, furnish the Veteran and his representative with a supplemental statement of the case and afford them an opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




